DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/11/21 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (“An Output Buffer for 3.3-V Applications in a 0.13µm 1/2.5-V CMOS Process - cited by Applicant).
	With respect to claim 1,
	Figure 7 of Chen discloses an input/output module electrically coupled between a control circuit (not shown in drawings but inherently generates input signals EN, ENB and IN) and an input/output pin (OUT), the input/output module comprising: 
a pre-driver (Tri-State Control Circuit), electrically coupled to the control circuit, for generating a 5pull-up selection signal (PU) and a pull-down selection signal (PD) according to logic levels of an input signal (IN) and an enable signal (EN) generated by the control circuit; and 
a post-driver (Output Stage), electrically coupled between the pre-driver (Tri-State Control Circuit) and the input/output pin (Out), for changing a voltage level of the input/output pin according 10to the pull-up selection signal and the pull-down selection signal (see Figure 9), wherein the post-driver comprises: 
a pull-up circuit, electrically coupled to the pre-driver, for selectively conducting a supply voltage to the input/output pin in response to the pull-up selection signal (see Figure 7 - PMOS transistor(s) coupled to PU); and 
15a pull-down circuit, electrically coupled to the pre-driver, for selectively conducting a ground voltage to the input/output pin in response to the pull-down selection signal (see Figure 7 - NMOS transistor(s) coupled to PD), 
wherein at least one of the pull-up circuit and the pull-down circuit receives a core voltage from the control circuit (see Figure 7 - where the PMOS and NMOS transistors coupled to OUT receive core voltage VDD), wherein 
23when the enable signal is at a first logic level, the post-driver sets the input/output pin to be in a high-impedance state (see last paragraph of Page 16 - when EN is 0V, the output buffer is in a high impedance state), and 
when the enable signal is at a second logic level, the post-driver changes the voltage level of the input/output pin according to the logic level of 5the input signal (see last paragraph of Page 16 - when EN is 1V, the output buffer drives the output pad according to signal IN), wherein the first logic level and the second logic level are inverted, and the pull-up selection signal, the pull-down selection signal, and the core voltage are lower than the supply voltage (see Figures 3 and 7 for voltages).
With respect to claim 2,
Chen further teaches wherein: when the enable signal is at the second logic level and the input signal 10is at the first logic level, the input/output pin has a first voltage level; and when the enable signal is at the second logic level and the input signal is at the second logic level, the input/output pin has a second voltage level (see last paragraph of Page 16 - when EN is 1V, the output buffer drives the output pad according to signal IN).  
With respect to claim 3,
Chen further teaches wherein: when the enable signal is at the first logic level, the pull-up circuit 15disconnects the input/output pin from the supply voltage according to the pull-up selection signal, and the pull-down circuit disconnects the input/output pin from the ground voltage according to the pull-down selection signal (see last paragraph of Page 16 - when EN is 0V, the output buffer is in a high impedance state); and when the enable signal is at the second logic level, the pull-up circuit conducts the supply voltage to the input/output pin according to the pull-up 24selection signal, or the pull-down circuit conducts the ground voltage to the input/output pin according to the pull-down selection signal (see last paragraph of Page 16 - when EN is 1V, the output buffer drives the output pad according to signal IN).  
With respect to claim 4,
Chen further teaches wherein the pull-up circuit comprises: 5a first pull-up transistor (see Figure 7 - PMOS transistor coupled to PU), electrically coupled between the pre-driver and the input/output pin (see Figure 7 for connections), for receiving the pull-up selection signal (PU) from the pre-driver, wherein the first pull-up transistor is selectively switched on according to a logic level of the pull-up selection signal (where the PMOS transistor is selectively switched on according to the logic level of PU).  
With respect to claim 5,
Chen further teaches wherein the pull-up 10circuit further comprises: a second pull-up transistor (PMOS transistor coupled to OUT), electrically coupled to the control circuit (where the PMOS transistor is electrically coupled to EN, IN, ENB), the first pull-up transistor (where the PMOS transistor is coupled to the first PMOS transistor), and the supply voltage (where the PMOS transistor is electrically coupled to VCC), for receiving the core voltage from the control circuit (see Figure 7 - where the PMOS transistor receives VDD).  
With respect to claim 6,
Chen further teaches wherein the pull-down 15circuit comprises: a first pull-down transistor (see Figure 7 - NMOS transistor coupled to PD), electrically coupled between the pre-driver and the ground voltage (see Figure 7 for connections), for receiving the pull-down selection signal (PD) from the pre-driver, wherein the first pull-down transistor is selectively switched on according to a logic level of the pull-down selection signal (where the NMOS transistor is selectively switched on according to the logic level of PU).  
With respect to claim 7,
Chen further teaches wherein the pull-down circuit further comprises: a second pull-down transistor (NMOS transistor coupled to OUT), electrically coupled to the control circuit (where the NMOS transistor is electrically coupled to EN, IN, ENB), the first pull-down transistor (where the NMOS transistor is coupled to the first NMOS transistor), and the input/output pin (where the NMOS transistor is coupled to OUT), for receiving the 5core voltage from the control circuit (see Figure 7 - where the PMOS transistor receives VDD).  
With respect to claim 9,
Chen further teaches wherein the pre-driver comprises: a pull-up setting circuit (NAND gate in Tri-State Control Circuit), electrically coupled to the pull-up circuit (where the NAND gate is electrically coupled to the first PMOS transistor), for 15generating the pull-up selection signal according to the input signal and the enable signal (where the NAND gate generates PU according to IN and EN); and a pull-down setting circuit (NOR gate in Tri-State Control Circuit), electrically coupled to the pull-down circuit (where the NOR gate is electrically coupled to the first NMOS transistor), for generating the pull-down selection signal according to the input signal and the enable signal (where the NOR gate generates PD according to IN and ENB).  
With respect to claim 10,
Chen further teaches wherein the pull-up setting circuit and the pull-down setting circuit receive the input signal from the control circuit directly (see Figure 7 for connections).  
Allowable Subject Matter
Claims 8 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jany Richardson whose telephone number is (571)270-5074. The examiner can normally be reached Monday - Friday, 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANY RICHARDSON/           Primary Examiner, Art Unit 2844